Citation Nr: 1202877	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The evidence of record does not show that the Veteran currently has a PTSD diagnosis that is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letter dated in October 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

VA satisfied the notice requirements under Dingess in the October 2008 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.

The duty to assist also has been fulfilled as the Veteran's available service and VA medical records have been requested and obtained.  He was afforded a VA PTSD examination in December 2008.  The Board finds that the available medical evidence is sufficient for an adequate determination of the Veteran's claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. app. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36- 37 (2007); Libertine v. Brown, 9 Vet. App. 523- 24 (1996).

In this case, the Veteran's service personnel records confirm his service in the United States Army, to include service in the Republic of Vietnam.  The claims file shows that he was awarded the Combat Infantryman Badge, which is indicative of his combat service.  Given this, the presumption afforded the lay statements of combat Veterans under 38 U.S.C.A. § 1154 are applicable.

In addition to the legal criteria for service connection explained above, service connection for PTSD in particular requires:  (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)).

More specifically, the revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.   Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Merits of the Claim

The Veteran claims that he currently has PTSD due to his military service.  Specifically, he attributes the claimed psychiatric disorder to his service in the Republic of Vietnam.  Having reviewed the evidence of record in light of all relevant laws, the Board finds that the evidence of record is against the claim for service connection.  Regrettably, the appeal must be denied.

Service treatment records associated with the claims file are negative for complaints or treatment of a psychiatric disorder.  The August 1968 separation report of medical examination shows that the psychiatric clinical examination was generally normal.  On the associated August 1968 separation report of medical history, the Veteran denied ever having depression, excessive worry, or nervous trouble of any sort.

Post-service VA medical records do not show that the Veteran was diagnosed with PTSD or that he was diagnosed with any other psychiatric disorder.  An October 2008 VA treatment record shows that a depression screening and a PTSD screening were both negative.

In December 2008, the Veteran underwent a VA PTSD examination.  He denied having received any treatment for a psychiatric disorder.  The Veteran identified his PTSD stressors as his combat experiences in Vietnam.  His symptoms were reported to include avoidance behaviors and difficulty falling or staying asleep.  Following the mental status examination, the examiner essentially determined that although the Veteran met the DSM-IV stressor criteria based on his combat service, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner explained that there was no evidence of current PTSD.  He acknowledged that the Veteran had some symptoms, but that they were not of "diagnostic proportions."  He further stated that the Veteran likely had some increased acuity early on in his civilian adjustment; however, he noted that the Veteran had an active religious and social life that had helped to create a very positive set up for coping and adjustment.  The examiner concluded that there was no indication of a current mental health diagnosis.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for PTSD.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Board notes that the Veteran underwent VA examinations in December 2008, an examination which was conducted in accordance with DSM-IV.  Following the examination, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD or any other psychiatric disorder.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Thus, the Board does not reach the questions of whether there is credible supporting evidence that an in-service stressor claimed by the Veteran occurred and whether there is a medically established link between his current symptomatology.  Accordingly, service connection for PTSD is denied on the basis of there being no current diagnosis.

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressors are related to his combat service.  The Board recognizes that the new amendment to the regulation applicable to claims for service connection for PTSD is applicable in this case in light of the Veteran's verified service in Vietnam.  See 75 Fed. Reg. 39843-01 (July 2010); 38 C.F.R. § 3.304(f).  This amendment relates only to the requirements for establishing an in-service stressor, however, and does not change the requirement that a Veteran seeking service connection for PTSD be diagnosed with that disability in accordance with DSM-IV.  Id.  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  Absent evidence of current disability due to PTSD which could be attributed to active service, the Board finds that service connection for PTSD is not warranted. 

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has PTSD due to his military service.  In this regard, the Board finds the Veteran's statements as to the symptomatology associated with the claimed disorder and his military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 f.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under these circumstances, for the Board to conclude that the Veteran currently has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 30, 33 (1993).  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his has PTSD that is related to his military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


